 1                                THE UNITED STATES DISTRICT COURT

 2                                EASTERN DISTRICT OF CALIFORNIA

 3

 4
     JASON FEIN, on behalf of himself and all            )   Case No. 2:16-cv-01461-MCE-CKD
 5   similarly situated individuals,                     )
                                                         )   ORDER REGARDING APPROVAL OF
 6          Plaintiffs,                                  )   SETTLEMENT
                                                         )   AGREEMENT AND DISMISSAL WITH
 7   v.                                                  )   PREJUDICE
                                                         )
 8   CITY OF BENICIA,                                    )
                                                         )   [COLLECTIVE ACTION]
 9          Defendant.                                   )
                                                         )
10

11          The Court has carefully reviewed the Settlement Agreement, the Stipulation, supporting
12   Declarations, proposed Order and relevant exhibits. Based upon a review of the record, and good
13   cause appearing, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
14          1.      The Settlement Agreement, which is incorporated herein by reference, is
15   approved as fair, reasonable and just in all respects as to the Plaintiffs, and the Parties shall
16   perform the Settlement Agreement in accordance with its terms;
17          2.      The Court reserves jurisdiction over this Action for the purposes of enforcing the
18   Settlement Agreement;
19          3.      The Court has made no findings or determination regarding the law, and this
20   Stipulation and Order and any exhibits and any of the other documents or written materials
21   prepared in conjunction with this Stipulation and Order shall not constitute evidence of, or any
22   admission of, any violation of the law;
23          4.      This Action is hereby dismissed with prejudice. The Clerk shall close this case.
24
            IT IS SO ORDERED.
25
     Dated: November 6, 2018
26

27

28   JOINT REQUEST FOR APPROVAL                                                     FEIN, et al. v. CITY OF BENICIA
     OF SETTLEMENT AGREEMENT                                                      Case No. 2:16-cv-01461-MCE-CKD
                                                        10
